Citation Nr: 0408926	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  94-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's friend. 


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to April 
1975.  This appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision in October 1994 by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A decision of the Board in January 1978 denied the veteran's 
claim of entitlement to service connection for schizophrenia.  
A decision of the Board in September 1987 found that a new 
factual basis to warrant reopening of the claim had not been 
presented.  Thereafter, the veteran submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
that the additional evidence was not new and material, and 
the current appeal ensued.  On September 13, 1995, the 
veteran appeared and testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  A decision of the Board in 
August 1996 found that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia and remanded the case to the RO 
for further development of the evidence.  

A decision of the Board on June 17, 1999, denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's June 17, 1999, decision and remanded the matter to 
the Board for further proceedings, to include obtaining 
records from the Social Security Administration.  In February 
2001, the Board remanded this case to the RO for further 
development of the evidence.  The case was returned to the 
Board in March 2003.  In July 2003, the case was remanded to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review. 

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  



REMAND

The veteran seeks service connection for schizophrenia.  It 
is argued that his pre-existing psychiatric disability was 
aggravated during his military service.  The record shows 
that the veteran was treated prior to service at a private 
facility for psychiatric complaints.  He was also treated in 
service, and diagnosed as having schizophrenia.  

The Board notes that, if a determination is made that there 
was an increase in a pre-existing disability during service, 
the presumption of aggravation for a grant of service 
connection attaches to the claim.  Atkins v. Derwinski, 1 
Vet. App. 228 (1991).  However, the presumption of 
aggravation may be rebutted by clear and unmistakable 
evidence, including evidence that the increase was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
The absence of treatment for a long period after service can 
be considered as evidence against a finding of aggravation.  
Maxson v. West, 12 Vet App 453 (1999). 

The record shows that in March 1998, the veteran was examined 
by VA.  That examination was scheduled as the result of an 
August 1996 Board remand.   The RO was requested to schedule 
a special VA psychiatric examination of the veteran to 
determine the nature, etiology, and correct diagnosis of the 
veteran's psychiatric disability.  All necessary and 
appropriate diagnostic tests and procedures were to be 
conducted and the findings, including all applicable 
subscales and multiaxial diagnoses, to be reported in 
accordance with the Physician's Guide for Disability 
Evaluation Examinations.  The claims folder had to be made 
available to and be reviewed in conjunction with the 
veteran's examination.  After reviewing all pertinent medical 
records, opinions were to be given with respect to (1) 
whether there was definitive evidence that a psychiatric 
disability existed prior to service, (2) if so, whether such 
preservice psychiatric disability worsened during service, 
and (3) if it did worsen, whether this was due to the natural 
progress of the preexisting psychiatric disability and  (4) 
whether a worsening of any preservice psychiatric condition 
could reasonably have been expected to have been found at the 
time of the veteran's separation from service.  If it was 
found that a preservice psychiatric disability worsened 
during active service, the examiner was asked to identify 
specific clinical data which support such a finding.  A 
complete rationale for all opinions expressed was to be 
provided.  

In March 1998, a VA examiner provided the requested opinions 
based on the evidence of record.  Subsequent to that 
examination, in September 2002, additional medical records 
have been associated with the claims file, including records 
from the Social Security Administration (SSA) that are dated 
beginning in the 1970's.  Some of these newly added and 
pertinent government records were not in the file and 
therefore not available to the examiner at the time of the 
veteran's examination for review and the rendering of 
opinions regarding the effect, if any, of the veteran's 
service on his psychiatric disability.  Thus, a remand is 
required for another medical opinion after a review of the 
entire record.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder and 
ensure that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures found 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are satisfied to the extent 
required by law.  In this regard, the veteran 
should receive specific notice as to the type 
of evidence necessary to substantiate his 
claim and the division of responsibilities 
between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  As part of 
the notice required under the new law, the RO 
should ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not already 
been made part of the record.  He should 
indicate dates of any treatment or 
examinations, names of examiners, and 
addresses if possible.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records sought 
are not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  Upon completion of the aforementioned 
development, the veteran's complete 
folder (4 volumes) should be made 
available to a board certified 
psychiatrist, if available, for a 
complete review.  The examiner should, 
after a thorough review of the record 
address the following:

(1) whether there is definitive evidence 
that a psychiatric disability existed 
prior to service, (2) if so, whether such 
preservice psychiatric disability 
worsened during service, and (3) if it 
did worsen, whether this is due to the 
natural progress of the preexisting 
psychiatric disability and  (4) whether a 
worsening of any preservice psychiatric 
condition could reasonably have been 
expected to have been found at the time 
of the veteran's separation from service.  
If it is found that a preservice 
psychiatric disability worsened during 
active service, the examiner should 
identify specific clinical data which 
support such a finding.  A complete 
rationale for all opinions expressed must 
be provided.   

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




